Appellate Case: 21-1311     Document: 010110647144      Date Filed: 02/18/2022    Page: 1
                                                                                 FILED
                                                                     United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                        Tenth Circuit

                              FOR THE TENTH CIRCUIT                       February 18, 2022
                          _________________________________
                                                                        Christopher M. Wolpert
                                                                            Clerk of Court
  ADAM STREGE,

        Plaintiff - Appellant,

  v.                                                        No. 21-1311
                                                   (D.C. No. 1:20-CV-03084-LTB)
  COMMISSIONER, SSA,                                          (D. Colo.)

        Defendant - Appellee.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before PHILLIPS, KELLY, and MORITZ, Circuit Judges.
                    _________________________________

       Adam Strege, proceeding pro se,1 appeals the district court’s orders on his

 post-judgment filings, including an amended complaint and motions to appoint a case

 manager to assist with electronic filing. Exercising jurisdiction under 28 U.S.C.

 § 1291, we dismiss the appeal as frivolous.



       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       1
         We liberally construe Mr. Strege’s filings but “cannot take on the
 responsibility of serving as [his] attorney.” Garrett v. Selby Connor Maddux &
 Janer, 425 F.3d 836, 840 (10th Cir. 2005) (internal quotation marks omitted).
Appellate Case: 21-1311     Document: 010110647144        Date Filed: 02/18/2022       Page: 2



          In 2020, Mr. Strege filed a pro se complaint against the Commissioner of the

 Social Security Administration. The district court dismissed the action as frivolous

 pursuant to 28 U.S.C. § 1915(e)(2)(B)(i), explaining that the complaint “describe[d] a

 fantastic or delusional scenario of the government swapping babies and putting

 human hearts in nuclear reactors” and that “[t]he nonsensical allegations do not

 support an arguable claim for relief, whether the claim is for false arrest, malicious

 prosecution, or review of a Social Security determination.” R., vol. 1 at 52 (internal

 quotation marks omitted). The court also warned “that repetitive filings in this action

 may result in the imposition of sanctions, such as filing restrictions.” Id. at 53.

 Mr. Strege then appealed, and we dismissed the appeal as frivolous, noting that he

 “present[ed] conclusory and fantastical assertions” and failed to “explain[] the basis

 of his underlying claims.” Strege v. Comm’r, 848 F. App’x 368, 370 (10th Cir.

 2021).

          After our mandate issued, Mr. Strege filed an amended complaint in district

 court, again raising fantastical and incoherent allegations. In a minute order, the

 court explained it was taking no action on Mr. Strege’s filing because the case had

 been dismissed with prejudice. The court also repeated its warning regarding the

 potential for sanctions. Undeterred, Mr. Strege filed two motions to appoint a case

 manager and a motion seeking assistance with electronic filing. Echoing its prior

 order, the court denied the motions because the case had been dismissed and

 reiterated its warning regarding possible sanctions. Mr. Strege appealed.



                                             2
Appellate Case: 21-1311     Document: 010110647144         Date Filed: 02/18/2022      Page: 3



        “[D]istrict courts generally have broad discretion to manage their dockets.”

 Clark v. State Farm Mut. Auto. Ins. Co., 590 F.3d 1134, 1140 (10th Cir. 2009)

 (internal quotation marks omitted). However, as with his prior appeal, Mr. Strege’s

 brief contains only unintelligible ramblings. He offers no coherent argument, let

 alone one that “explain[s] what was wrong with the reasoning that the district court

 relied on in reaching its decision.” Nixon v. City & Cnty. of Denver, 784 F.3d 1364,

 1366 (10th Cir. 2015). Accordingly, because “it lacks an arguable basis in either law

 or fact,” Mr. Strege’s appeal is frivolous. Thompson v. Gibson, 289 F.3d 1218, 1222

 (10th Cir. 2002).

        We therefore dismiss the appeal as frivolous. 28 U.S.C. § 1915(e)(2)(b)(i).

 We also deny his motion for a resolution of his appeal as moot. We warn Mr. Strege

 that he could be subject to filing restrictions in this court if he submits further

 frivolous filings. See Ford v. Pryor, 552 F.3d 1174, 1181 (10th Cir. 2008); Andrews

 v. Heaton, 483 F.3d 1070, 1078 (10th Cir. 2007). And we deny his motion to

 proceed without prepayment of costs or fees due to the lack of “a reasoned,

 nonfrivolous argument.” DeBardeleben v. Quinlan, 937 F.2d 502, 505 (10th Cir.

 1991). We remind Mr. Strege that he remains obligated to pay the full filing fee.


                                              Entered for the Court


                                              Gregory A. Phillips
                                              Circuit Judge




                                              3